Title: To Benjamin Franklin from Richard Bache, 14 May 1776
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honored Sir
Phila. 14th. May 1776.
We have not had the Pleasure of a Line from you since I last wrote you. I wish I had time to give you a particular Account of the Action between our armed Boats and his Majesty’s Ships the Roebuck of 44 Guns, and Liverpoole of 28 Guns, off Wilmington. I fully intended it this Morning, but have been so much employed, I find it impossible. I must therefore beg leave to refer you to the Acct. in Towne’s Paper, shall only add that the Ships have got a severe drubing and are fairly drove away; some People that have seen them since their Retreat, say the Ships have suffered greatly. We are all Well, and with much Love and Duty join in wishing you a safe return to us. I am Dear sir Yours &c.
R Bache
 
Addressed: Benjn. Franklin Esqr.